Citation Nr: 1410068	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the appellant, W. S. W., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal of a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, as well as a May 2011 rating decision by that same VA RO.  


FINDING OF FACT

The appellant is not shown to have been permanently incapable of self-support by reason of mental or physical defect prior to the age of 18.  


CONCLUSION OF LAW

The criteria for recognition of W.S.W. as a helpless child on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 101(4) (A), 104(a), 5103, 5103A (West 2002); 38 C.F.R. § 3.356 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of his application.  VA notified the appellant in March 2009 and October 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony by the appellant before the undersigned Veterans Law Judge in October 2011, as well as various private medical and Social Security Administration disability records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Helpless Child

The appellant in this case argues that he is entitled to an apportionment of his father's, the Veteran's, benefits on the basis that, prior to the age of 18, he was permanently incapable of self-support by reason of mental or physical defects (i.e., a "helpless child").  

In that regard, the term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18, a stepchild who acquired that status before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. § 3.57 (2013).  

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations are to be made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  Principal factors for consideration are:  

(1)  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.  

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disabilities raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of a child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimitating age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  38 C.F.R. § 3.158 (2013). 

In the present case, there is currently on file a Certificate of Birth noting the appellant's date of birth as May [redacted], 1977.  Similarly on file is an Acknowledgement of Paternity and Agreement to Support dated in September 1977, acknowledging that the appellant is the Veteran's natural-born child.  

The appellant's claim for the benefit currently on appeal was received in June 2007, at which time the appellant was 30 years of age.  Accompanying that claim was a statement from the appellant's mother to the effect that he was born prematurely, stuttered when he talked, and was always in "special education."

In a private Psychological Report of January 1991, it was noted that the appellant was 13 years, 7 months old, and being reevaluated as the result of a suspension.  According to the evaluating psychologist, the current evaluation showed evidence of strong emotional undercurrents affecting the appellant's inability to progress academically in his present school setting.  Reportedly, issues of safety and inferiority so overwhelmed the appellant at times that he lost the ability to utilize judgment in his daily interactions.  In the opinion of the examining psychologist, the appellant tended to respond impulsively and without regard for the consequences of his actions.  Under the circumstances, the increasingly progressive nature of his behavioral difficulties suggested that the appellant would benefit from a program with more intensive management controls to be integrated with instructional and supportive services in a classroom environment.  

In a report of July 1994, a private school psychologist indicated that the appellant would like to go on to college and become a civil engineer.  Also noted was that the appellant had family support, and had demonstrated a great deal of determination and perseverance.  According to the evaluating psychologist, the appellant was open and willing to receive any help he might need to attain his goals.  In summary, the appellant was described as a 17-year, 2-month old adolescent who was presently performing in the average range of cognitive functioning.  Moreover, emotionally and socially, the appellant had grown a lot over the past two years.  According to the evaluating school psychologist, the appellant demonstrated a great deal of determination and perseverance during the evaluation.  Moreover, he wanted to get a high school diploma and go on to college.  Under the circumstances, it was recommended that he be placed on a diploma-bound track and given the academic support he needed to attain his goals.

In a report of evaluation by the New York City Board of Education dated in August 1994, it was noted that the appellant was 17 years old, and had a long history of academic and behavior problems.  Further noted was that the appellant had been placed in an MIS-I Program when he was in third grade.  Reportedly, the appellant's behavior had become progressively worse, with the result that, in 1989, while in high school, he was transferred to several different schools for behavior problems.  The appellant was then placed in a residential center for a year, from 1990 to 1991.  While he had been in the custody of his mother, custody was given to his sister in 1992.  In September 1992, the appellant was sent to a juvenile group home for 18 months, going back to live with his sister in 1994.  Noted at the time of evaluation was that the appellant was working.  Significantly, the appellant had a speech impediment which made it difficult for him to be accepted by his peers.  Nonetheless, he had made good academic progress.  

In October 2003, a Social Security Administration Administrative Law Judge found that the appellant was entitled to Supplemental Security Income (SSI) due to the fact that he had been disabled since June 30, 2000, when he was 23 years of age.  

In a Social Security Administration Disability Report dated in 2007, it was noted that the Veteran had worked in various jobs, including as a stock boy, for about $10 per hour between 1999 and 2002.  

In a Notice of Disapproved Claim from the Social Security Administration dated in early September 2007, it was noted that the Veteran had failed to qualify for disabled child's Social Security Benefits.


In a Report of Confidential Social Security Benefit Information dated in October 2009, it was noted that the Veteran had been eligible for Social Security Disability Insurance from May 1992 to July 1999 as a disabled child.  

Based on the aforementioned, it is clear that, prior to attaining the age of 18, the appellant did not have a chronic mental or physical disability which permanently prevented him from being able to support himself.  In fact, for at least a portion of the time in question, the Veteran was apparently working.  Moreover, according to a school psychologist, at the age of 17, the Veteran was performing in the average range of cognitive functioning.  Significantly, according to that psychologist, the Veteran had grown "a lot" during the previous two years, and demonstrated a great deal of determination and perseverance.  Under the circumstances, the psychologist was of the opinion that the appellant should be placed on a "diploma-bound" track, and given the necessary academic support to attain his goals.  Such evidence clearly does not support a determination that the appellant, prior to the age of 18, was suffering from chronic mental or physical disability which would render him permanently incapable of his own self-support.  Accordingly, the appellant's claim must be denied.

It is noted that the appellant had some behavioral problems in school, and required some counselling.  He was also thought at one point to be possibly college bound material.  While it appears that he did not graduate high school, it is not shown that this was due to any mental or physical defect.

The Board acknowledges the appellant's testimony regarding his mental and physical disabilities prior to the age of 18.  However, the Board rejects those assertions to the extent that they seek to establish the fact that, due to those mental and physical disabilities, the appellant was rendered permanently incapable of his own self-support.  The appellant's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Accordingly, and as noted above, the appellant's claim must be denied.  
ORDER

Recognition of W.S.W. as a helpless child on the basis of permanent incapacity for self-support is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


